PROMISSORY NOTE

                                                                                                                                                                               
Dated as of December 31, 2002
$25,000,000                                                                                                                                                           
Scottsdale, Arizona

            ROMACORP, INC., a Delaware corporation ("Borrower"), for value
received, hereby promises to pay to GE CAPITAL FRANCHISE FINANCE CORPORATION, a
Delaware corporation ("Lender"), whose address is 17207 North Perimeter Drive,
Scottsdale, Arizona 85255, or order, on or before January 1, 2013 (the "Maturity
Date") the principal sum of all Advances outstanding under this Note and other
Loan Documents from time to time in an aggregate amount not to exceed
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) as herein provided.
Initially capitalized terms which are not otherwise defined in this Promissory
Note (the "Note") shall have the meanings set forth in that certain Loan
Agreement dated as of the date of this Note between Borrower and Lender, as such
agreement may be amended, restated and/or supplemented from time to time (the
"Loan Agreement"). In addition, the following terms shall have the following
meanings for all purposes of this Note:

            "Adjustable Rate" means an annual interest rate equal to the sum of
the Adjustable Rate Basis plus the Applicable Margin.

            "Adjustable Rate Basis" means, for any Interest Period, the annual
interest rate (rounded upwards, if necessary, to the nearest 1/100th of one
percent) of the one-month yield for thirty (30) day London interbank offered
rate ("LIBOR") on the Adjustable Rate Reset Date as published in The Wall Street
Journal. If for any reason such rate is not published in The Wall Street
Journal, or if the method for compiling LIBOR is, as determined in Lender

's sole discretion, materially altered, then Lender shall select such
replacement of LIBOR as Lender in its sole discretion determines most closely
approximates LIBOR.



            "Adjustable Rate Reset Date" means the last business day of each
calendar month prior to the next Interest Period.

            "Applicable Margin" means an annual percentage equal to 4.5%.

            "Declining Maximum Loan Amount" means, for each period during the
term of this Note described below, the amount listed adjacent thereto (provided
that if any such amount is a negative number, the Declining Maximum Loan Amount
shall be equal to zero):

PERIOD

AMOUNT

The date of this Note through December 31, 2003

$25,000,000 minus the Principal Reduction Amount

January 1, 2004 through December 31, 2004

$23,250,000 minus the Principal Reduction Amount

January 1, 2005 through December 31, 2005

$21,250,000 minus the Principal Reduction Amount

January 1, 2006 through December 31, 2006

$19,000,000 minus the Principal Reduction Amount

January 1, 2007 through December 31, 2007

$16,500,000 minus the Principal Reduction Amount

January 1, 2008 through December 31, 2008

$14,000,000 minus the Principal Reduction Amount

January 1, 2009 through December 31, 2009

$11,250,000 minus the Principal Reduction Amount

January 1, 2010 through December 31, 2010

$8,500,000 minus the Principal Reduction Amount

January 1, 2011 through December 31, 2011

$5,500,000 minus the Principal Reduction Amount

January 1, 2012 through December 31, 2012

$2,250,000 minus the Principal Reduction Amount

            "Interest Period" means (i) initially, the period beginning on the
date of this Note and ending on the last day of the calendar month in which such
date occurs, and (ii) thereafter, the period beginning on the first day of the
calendar month and ending on the last day of such calendar month.

            "Principal Reduction Amount" means the sum of: (i) the Unused Senior
Advance Amount; (ii) the sum of all Lease Release Prepayments made pursuant to
the Loan Agreement; (iii) the sum of all Transfer Release Prepayments made
pursuant to the Loan Agreement; and (iv) the sum of all Condition Prepayments
made pursuant to the Post-Closing Agreement.

            "Unused Senior Advance Amount" means the difference, if any, between
$5,000,000 and the sum of the Senior Note Advances actually made, whether or not
repaid, pursuant to the Loan Agreement.

            Interest shall accrue and Borrower shall pay interest on the
outstanding principal amount of this Note at the Adjustable Rate, on the basis
of a 360-day year for the actual number of days elapsed, in arrears, provided
that interest on the principal amount of this Note for the period commencing
with the date such principal amount is advanced by Lender through the last day
in the month in which such principal amount is advanced shall be due and payable
upon the date of the Advance. Commencing on February 1, 2003, Borrower shall pay
consecutive monthly installments of accrued interest only on the first day of
each calendar month during the term of this Note prior to the Maturity Date.
Lender shall notify Borrower in writing on or before (i) the twenty-fifth (25th)
day of each calendar month of the amount of accrued interest to be paid by
Borrower in the next monthly installment and (ii) on or before the last day of
each Interest Period of Lender's determination of the Adjustable Rate for the
next Interest Period.

            Commencing on January 1, 2004, and on each subsequent January 1
prior to the Maturity Date, if the outstanding principal amount of this Note on
such date exceeds the permitted Declining Maximum Loan Amount as of such date,
then Borrower shall pay to Lender a principal amount equal to the difference
between the outstanding principal amount of this Note and the applicable
Declining Maximum Loan Amount (the "Scheduled Reduction in Principal"). Lender
shall notify Borrower in writing on or before December 24 of each year during
the term of this Note of Lender's determination of the Scheduled Reduction in
Principal, if any, payable on January 1.

            Upon execution of this Note, Borrower shall authorize Lender to
establish arrangements whereby all payments of principal and interest hereunder
are transferred by Automated Clearing House Debit initiated by Lender directly
from Borrower's bank account to such account as Lender may designate or as
Lender may otherwise designate. Each payment of principal and interest hereunder
shall be applied first toward any past due payments under this Note (including
payment of all Costs (as herein defined)), then to accrued interest at the
Adjustable Rate, and the balance, after the payment of such accrued interest, if
any, shall be applied to the unpaid principal balance of this Note; provided,
however, each payment hereunder after an Event of Default has occurred under
this Note shall be applied as Lender in its sole discretion may determine.

            Borrower may prepay this Note in full or in part (except as
otherwise set forth below), including all accrued but unpaid interest hereunder
and all sums advanced by Lender pursuant to the Loan Documents and any Other
Agreements, provided that (i) no Event of Default has occurred under this Note
or any of the other Loan Documents or any Other Agreements, (ii) any such
prepayment shall only be made on a regularly scheduled payment date upon not
less than 30 days prior written notice from Borrower to Lender, and (iii) except
as otherwise provided below, any such prepayment that occurs either in
connection with any refinancing of the Loan or otherwise from proceeds of any
borrowing by Borrower shall be made together with payment of a prepayment
premium equal to:

            (a)     5% of the amount prepaid if the prepayment is made following
the date of this Note but prior to the first anniversary of the date of this
Note;

            (b)     4% of the amount prepaid if the prepayment is made on or
following the date of the first anniversary of this Note but prior to the date
of the second anniversary of this Note;

            (c)     3% of the amount prepaid if the prepayment is made on or
following the date of the second anniversary of this Note but before the third
anniversary of this Note;

            (d)     2% of the amount prepaid if the prepayment is made on or
following the date of the third anniversary date of this Note but prior to the
date of the fourth anniversary of this Note; and

            (e)     1% of the amount prepaid if the prepayment is made on or
following the date of the fourth anniversary of this Note but prior to the date
of the fifth anniversary of this Note.

            If this Note is prepaid on or following the date of the fifth
anniversary of this Note, Borrower shall not be required to pay a prepayment
premium. The foregoing prepayment premium shall be due and payable if this Note
is prepaid prior to the fifth anniversary of this Note regardless of whether
such prepayment is the result of a voluntary prepayment by Borrower or as a
result of Lender declaring the unpaid principal balance of this Note, accrued
interest and all other sums due under this Note, the Mortgage encumbering the
Premises corresponding to this Note, the other Loan Documents and any Other
Agreements, due and payable as contemplated below (the "Acceleration").

            This Note is secured by the Mortgages, Equipment Security Agreement,
Franchise Security Agreement and the other Loan Documents. Upon the occurrence
of an Event of Default, Lender may declare the entire unpaid principal balance
of this Note, accrued interest, if any, and all other sums due under this Note
and any Loan Documents or Other Agreements due and payable at once without
notice to Borrower. All past-due principal and/or interest shall bear interest
from the due date to the date of actual payment at the lesser of (i) the highest
rate for which the undersigned may legally contract, or (ii) the greater of 14%
and the rate which is 6% per annum above the Adjustable Rate (the "Default
Rate"), and such Default Rate shall continue to apply following a judgment in
favor of Lender under this Note. If Borrower fails to make any payment or
installment due under this Note within five days of its due date, Borrower shall
pay to Lender, in addition to any other sum due Lender under this Note or any
other Loan Document, a late charge equal to 5% of such past-due payment or
installment (the "Late Charge"), which Late Charge is a reasonable estimate of
the loss that may be sustained by Lender due to the failure of Borrower to make
timely payments. All payments of principal and interest due hereunder shall be
made (i) without deduction of any present and future taxes, levies, imposts,
deductions, charges or withholdings, which amounts shall be paid by Borrower,
and (ii) without any other right of abatement, reduction, setoff, defense,
counterclaim, interruption, deferment or recoupment for any reason whatsoever.
Borrower will pay the amounts necessary such that the gross amount of the
principal and interest received by Lender is not less than that required by this
Note.

            No delay or omission on the part of Lender in exercising any remedy,
right or option under this Note shall operate as a waiver of such remedy, right
or option. In any event, a waiver on any one occasion shall not be construed as
a waiver or bar to any such remedy, right or option on a future occasion.
Borrower hereby waives presentment, demand for payment, notice of dishonor,
notice of protest, and protest, notice of intent to accelerate, notice of
acceleration and all other notices or demands in connection with delivery,
acceptance, performance, default or endorsement of this Note. All notices,
consents, approvals or other instruments required or permitted to be given by
either party pursuant to this Note shall be given in accordance with the notice
provisions in the Loan Agreement. Should any indebtedness represented by this
Note be collected at law or in equity, or in bankruptcy or other proceedings, or
should this Note be placed in the hands of attorneys for collection after
default, Borrower shall pay, in addition to the principal and interest due and
payable hereon, all costs of collecting or attempting to collect this Note (the
"Costs"), including reasonable attorneys' fees and expenses of Lender (including
those fees and expenses incurred in connection with any appeal) and court costs
whether or not a judicial action is commenced by Lender. This Note may not be
amended or modified except by a written agreement duly executed by the party
against whom enforcement of this Note is sought. In the event that any one or
more of the provisions contained in this Note shall be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

            Notwithstanding anything to the contrary contained in any of the
Loan Documents, the obligations of Borrower to Lender under this Note and any
other Loan Documents are subject to the limitation that payments of interest and
late charges to Lender shall not be required to the extent that receipt of any
such payment by Lender would be contrary to provisions of applicable law
limiting the maximum rate of interest that may be charged or collected by
Lender. The portion of any such payment received by Lender that is in excess of
the maximum interest permitted by such provisions of law shall be credited to
the principal balance of this Note or if such excess portion exceeds the
outstanding principal balance of this Note, then such excess portion shall be
refunded to Borrower. All interest paid or agreed to be paid to Lender shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and/or
spread throughout the full term of this Note (including, without limitation, the
period of any renewal or extension thereof) so that interest for such full term
shall not exceed the maximum amount permitted by applicable law.

            Borrower acknowledges that this Note and the other Loan Documents
were substantially negotiated in the State of Arizona, this Note and the other
Loan Documents were executed by Lender in the State of Arizona and executed and
delivered by Borrower in the State of Arizona, all payments under this Note will
be delivered in the State of Arizona and there are substantial contacts between
the parties and the transactions contemplated herein and the State of Arizona.
For purposes of any action or proceeding arising out of this Note or any of the
other Loan Documents, the parties hereto hereby expressly submit to the
jurisdiction of all federal and state courts located in the State of Arizona and
Borrower consents that it may be served with any process or paper by registered
mail or by personal service within or without the State of Arizona in accordance
with applicable law. Furthermore, Borrower waives and agrees not to assert in
any such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Note shall be governed by and construed under the laws of the State of Arizona,
without giving effect to its principles of conflicts of law. Nothing in this
Section shall limit or restrict the right of Lender to commence any proceeding
in the federal or state courts located in the states in which the Premises are
located to the extent Lender deems such proceeding necessary or advisable to
exercise remedies available under this Note or the other Loan Documents.

            This obligation shall bind Borrower and its successors and assigns,
and the benefits hereof shall inure to Lender and its successors and assigns.

            Florida documentary tax is being paid in an amount equal to
$___________ in connection with the recording of any Mortgages in the State of
Florida.

            IN WITNESS WHEREOF, Borrower has executed and delivered this Note
effective as of the date first set forth above.

                                                                                                                                       
BORROWER:

                                                                                                                                       
ROMACORP, INC., a Delaware corporation

                                                                                                                                       
By: s/s Richard A. Peabody                 
                                                                                                                                       
Printed Name: Richard A. Peabody
                                                                                                                                       
Its: Vice President, Finance and CFO